 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-74-AC
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   JESUS IVAN RENDON-GUTIERREZ,                        DATE: August 8, 2019
                                                         TIME: 2:00 p.m.
15                                Defendants.            COURT: Hon. Deborah L. Barnes
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney James R. Conolly, and defendant Jesus Ivan Rendon-Gutierrez, both individually and by and

19 through his counsel of record, Hannah Labaree, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on May 13, 2019, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on May 17, 2019.

22 The court set a preliminary hearing date of May 31, 2019, which was continued by order of the Court, in

23 response to stipulated requests by the parties to August 8, 2019.

24          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

25 hearing date to September 26, 2019, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

26 5.1(d) of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to

27 allow the defense reasonable time for preparation, and for the government’s continuing investigation of

28 the case. The parties further agree that the interests of justice served by granting this continuance

      STIPULATION                                         1
 1 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 2          3.      The parties agree that good cause exists for the extension of time, and that the extension

 3 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 4 Therefore, the parties request that the time between August 8, 2019, and September 26, 2019, be

 5 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 6          IT IS SO STIPULATED.

 7
     Dated: August 6, 2019                                   MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ JAMES R. CONOLLY
10                                                           JAMES R. CONOLLY
                                                             Assistant United States Attorney
11

12
     Dated: August 6, 2019                                   /s/ HANNAH LABAREE
13                                                           HANNAH LABAREE
14                                                           Assistant Federal Defender
                                                             Counsel for Defendant
15                                                           JESUS IVAN RENDON-
                                                             GUTIERREZ
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION                                        2
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-74-AC
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   JESUS IVAN RENDON-GUTIERREZ,                         DATE: August 8, 2019
                                                          TIME: 2:00 p.m.
15                                Defendants.             COURT: Hon. Deborah L. Barnes
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on August 6, 2019.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to September 26, 2019, at 2:00 p.m.


      FINDINGS AND ORDER                                   1
 1         2.     The time between August 8, 2019, and September 26, 2019, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 DATED: August 6, 2019                                /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      FINDINGS AND ORDER                                2
